Citation Nr: 0332704	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cause of the veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to January 
1950 and from February 1950 to November 1952.  The veteran 
died on July 22, 1990; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the appellant also raised a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151, which 
was denied in a March 2003 rating decision.  This is a 
separate theory regarding the cause of the veteran's death.  
There is no indication that the appellant has perfected an 
appeal as to this matter, and the time period for filing such 
an appeal will not pass until March 10, 2004.  The Board 
views this as a separate issue and will address that theory 
in this decision.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Although the RO sent correspondence in March 2001 that 
notified the appellant of the VCAA, a review of the claims 
file reveals that not all of the notification provisions of 
the Act have been met.  Specifically, the RO's letter was 
very vague in informing and identifying for the appellant the 
type of information or evidence needed to substantiate the 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
fact, the letter was misleading in that the specific 
evidentiary requirements mentioned in the letter were related 
to the appellant's claim for benefits under 38 U.S.C.A. 
§ 1151 without any clear indication that these requirements 
were not applicable to her present death claim.

In view of the foregoing, the RO will be given another 
opportunity to comply with the notification provisions of the 
Act.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159; 
Quartuccio v. Principi , 16 Vet. App. 183 
(2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).   Compliance requires that the 
appellant be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the appellant and her 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  Upon ensuring that the provisions of 
the VCAA have been complied with, the RO 
should again review the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate out 
come of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


